MEMORANDUM OPINION
                                            No. 04-11-00745-CV

                                   EX PARTE Patrick HARASMISZ

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 26, 2011

PETITION FOR WRIT OF HABEAS CORPUS DENIED AS MOOT

           On October 12, 2011, relator filed a petition for writ of habeas corpus, complaining

Sheriff Amadeo Ortiz has failed to give him “good time” credit during his 180 day confinement

after being held in contempt for failure to pay child support. However, on October 13, 2011

relator was released pursuant to a conditional release order signed by the trial court. The purpose

of a habeas corpus proceeding is to ascertain whether the relator has been unlawfully confined.

Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979); In re Alexander, 243 S.W.3d 822, 827 (Tex.

App.—San Antonio 2007, orig. proceeding). Because relator is no longer confined, we have




1
  This proceeding arises out of Cause No. 2005-CI-00522, in the 57th Judicial District Court, Bexar County, Texas,
the Honorable Antonia Arteaga presiding.
                                                                                   04-11-00745-CV


determined this petition is now moot. Accordingly, relator’s petition for writ of habeas corpus is

DENIED AS MOOT.

                                                            PER CURIAM




                                               -2-